Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 3/24/2022 has been considered.  Claims 1, 3-4, 12-14, and 19-20 have been amended, Claims 2 and 17 have been cancelled, and Claims 1, 3-16, and 18-20 are pending.  The pending claims are examined on the merit below.

Response to Arguments
35 USC 101
	Applicant argues that the claims are not associated with any of the abstract categories.  Examiner respectfully disagrees and maintains that the claims include concepts that may be performed in the mind and/or with pen and paper (i.e. producing a theft prediction value) and certain methods of organizing human activity (i.e. receiving item details).  Accordingly, the claims recite abstract ideas under Step 2A Prong 1.  84 Fed. Reg. 50.   
	Applicant argues that the claims are a practical application of the abstract idea.  However, Examiner maintains that the claims implement computing devices as tools to practice the abstract idea and further claim the structural elements at a high level of generality.  That is, Examiner finds no indication of a meaningful limitation in the claims.  MPEP 2106.  Accordingly, the claims are directed to an abstract idea under Step 2A Prong 2.  84 Fed. Reg. 50.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 

Claim 1 substantially recites:  a method, comprising:  receiving as input item details for items of a transaction during processing of the transaction at a transaction terminal, wherein the item details comprises item identifiers for the items, item classifications for the items, a total number of the items, a total number of voids for the transaction, scan interval between recording a previous item and a next item in the transaction, a terminal type of the transaction terminal, a type of transaction for the transaction, a terminal type of the transaction terminal, a type of transaction for the transaction, an operator identifier for an operator of the transaction terminal, average voided item price for any voided items in the transaction, a total number of items having a quantity greater than 1 in the transaction, transaction duration for the transaction, and item price variance for the items recorded as a variance between a catalogue price of a given item in the transaction and a recorded price of the given item during the transaction; and producing as output a theft prediction value based on the item details.  
The recited limitations cover performance that, under the broadest reasonable interpretation, amount to certain methods of organizing human activity and subject matter that may be performed in the mind, but for the recitation of generic computer components.  That is, other than reciting a processor executing instructions and a transaction terminal, nothing in the claim precludes the steps from practically being performed in the mind (or with pen and paper as per the October 2019 Update) or from being viewed as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of the claims cover detecting theft in a transaction.  If a claim limitation under its broadest reasonable interpretation covers mental concepts (i.e. producing a theft prediction value), then it falls within abstract ideas.  Similarly, if a claim limitation under its broadest reasonable interpretation covers certain methods of organizing human activity such as sales activities (i.e. processing of the transaction), then it falls within abstract ideas.  Accordingly, the claims recite an abstract idea.  
The abstract idea is not integrated into a practical application.  As stated above, the claim recites the additional elements of a processor executing instructions and a transaction terminal in the recited limitations.  The elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of processing transactions), add insignificant extra-solution activity to the abstract idea (i.e. sending and receiving data), and generally link the use of the judicial exception to a particular technological environment or field of use (POS transactions) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use a generic element to facilitate transactions.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claim is therefore directed to an abstract idea.  
               The additional elements of a processor with executable instructions and transaction terminal is not sufficient to amount to significantly more than the abstract idea.  Processors, memories, and computing devices with corresponding processing, programming, and storing functions have been rendered insufficient to add significantly more to the ineligibility of a claim.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59 (2014).  Similarly, receiving and collecting data falls under mere data gathering with an insignificant application.  See MPEP 2106.05 (g) (“Insignificant Extra-Solution Activity).  Further, applying conventional communication features (i.e. sending and receiving) does not overcome the rejection in light of MPEP 2106.05 (h) (Field of Use and Technological Environment), as a computer that receives and sends information over a network is directed towards a field of use activity.  Id.  As such, a transaction terminal for processing transactions is comparable to a programmed device deemed ineligible in the Alice decision.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claim 1 is therefore ineligible.  
Dependent Claims 3-8 and 10-11 do not add “significantly more” to the ineligibility of Claim 1, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 3-8 and 10-11 cover subject matter that, under the broadest reasonable interpretation, amount to subject matter viewed as mental concepts and certain methods of organizing human activity but for the generic components discussed in Claim 1 above.  The analysis for Claim 1 therefore applies to Dependent Claims 3-8 and 10-11.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  
Claim 12 recites a method comprising:  providing a processor executable instructions from a non-transitory computer-readable medium causing the processor to perform operations comprising:  training a machine-learning algorithm on basket data for items of transactions, each basket data comprises item identifiers for the corresponding items, item classifications for the corresponding items, a total number of the corresponding items, a total number of voids for the corresponding transaction, scan interval between recording a previous item and a next item in the corresponding transaction, a terminal type of the transaction terminal associated with the corresponding transaction, a type of transaction for the corresponding transaction, an operator identifier for an operator of the corresponding transaction terminal for the corresponding transaction, average voided item price for any voided items in the corresponding transaction, a total number of items having a quantity greater than 1 in the corresponding transaction, transaction duration for the corresponding transaction, and item price variance for the corresponding items recorded as a variance between a catalogue price of a given item in the corresponding transaction and a recorded price for the given item during the corresponding transaction, wherein training further incudes flagging each transaction with an indication as to whether the corresponding transaction was or was not associated with a theft; producing a trained machine-learning algorithm from the training; providing the trained machine-learning algorithm with a given-set of basket data for a given transaction; receiving from the trained machine-learning algorithm a sweet hearting prediction value indicating whether a cashier associated with the given transaction is engaged in theft; and flagging the given transaction as a flagged transaction when the sweet hearting prediction value meets or exceeds a threshold value.  
The recited limitations cover performance that, under the broadest reasonable interpretation, amount to certain methods of organizing human activity and subject matter that may be performed in the mind, but for the recitation of generic computer components.  That is, other than reciting a processor executing instructions and a transaction terminal, nothing in the claim precludes the steps from practically being performed in the mind (or with pen and paper as per the October 2019 Update) or from being viewed as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of the claims cover detecting theft in a transaction.  If a claim limitation under its broadest reasonable interpretation covers mental concepts (i.e. producing a theft prediction value), then it falls within abstract ideas.  Similarly, if a claim limitation under its broadest reasonable interpretation covers certain methods of organizing human activity such as sales activities (i.e. processing of the transaction), then it falls within abstract ideas.  Accordingly, the claims recite an abstract idea.  
The abstract idea is not integrated into a practical application.  As stated above, the claim recites the additional elements of a processor executing instructions and a transaction terminal in the recited limitations.  The elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of processing transactions), add insignificant extra-solution activity to the abstract idea (i.e. sending and receiving data), and generally link the use of the judicial exception to a particular technological environment or field of use (POS transactions) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use a generic element to facilitate transactions.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claim is therefore directed to an abstract idea.  
               The additional elements of a processor with executable instructions and transaction terminal is not sufficient to amount to significantly more than the abstract idea.  Processors, memories, and computing devices with corresponding processing, programming, and storing functions have been rendered insufficient to add significantly more to the ineligibility of a claim.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59 (2014).  Similarly, receiving and collecting data falls under mere data gathering with an insignificant application.  See MPEP 2106.05 (g) (“Insignificant Extra-Solution Activity).  Further, applying conventional communication features (i.e. sending and receiving) does not overcome the rejection in light of MPEP 2106.05 (h) (Field of Use and Technological Environment), as a computer that receives and sends information over a network is directed towards a field of use activity.  Id.  As such, a transaction terminal for processing transactions is comparable to a programmed device deemed ineligible in the Alice decision.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claim 12 is therefore ineligible.  
Dependent Claims 13, 15-16, and 18 do not add “significantly more” to the ineligibility of Claim 12, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 13, 15-16, and 18 cover subject matter that, under the broadest reasonable interpretation, amount to subject matter viewed as mental concepts and certain methods of organizing human activity but for the generic components discussed in Claim 12 above.  The analysis for Claim 12 therefore applies to Dependent Claims 13, 15-16, and 18.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  
Claim 19 recites:  a system, comprising:  a processing device having at least one processor configured to execute instructions from a non-transitory computer-readable storage medium, the instructions representing trainer and a transaction theft manager; the trainer is configured when executed by the at least one processor to cause the processor to:  obtain basket data for historical transactions; assign item categories to items in the basket data for each historical transaction, each basket data comprises item identifiers for the corresponding items, item classifications for the corresponding items, a total number of the corresponding items, a total number of voids for the corresponding transaction, scan interval between recording a previous item and a next item in the corresponding transaction, a terminal type of the transaction terminal associated with the corresponding transaction, a type of transaction for the corresponding transaction, an operator identifier for an operator of the corresponding transaction terminal for the corresponding transaction, average voided item price for any voided items in the corresponding transaction, a total number of items having a quantity greater than 1 in the corresponding transaction, transaction duration for the corresponding transaction, and item price variance for the corresponding items recorded as a variance between a catalogue price of a given item in the corresponding transaction and a recorded price for the given item during the corresponding transaction, wherein training further incudes flagging each transaction with an indication as to whether the corresponding transaction was or was not associated with a theft; and train the transaction theft manager with indications assigned to each historical transaction that indicate whether there was theft or whether there was not theft along with the basket data and the categories for each historical transaction, wherein the transaction theft manager is trained to detect transaction theft based on the basket data and the item categories; and the transaction theft manager is configured when executed from the at least one processor to cause the processor to:  receive real-time basket data for in-progress transactions along with assigned item categories; and produce theft prediction values for each in-progress transaction.  
The recited limitations cover performance that, under the broadest reasonable interpretation, amount to certain methods of organizing human activity and subject matter that may be performed in the mind, but for the recitation of generic computer components.  That is, other than reciting processors executing instructions and memory, nothing in the claim precludes the steps from practically being performed in the mind (or with pen and paper as per the October 2019 Update) or from being viewed as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of the claims cover detecting theft in a transaction.  If a claim limitation under its broadest reasonable interpretation covers mental concepts (i.e. producing a theft prediction value), then it falls within abstract ideas.  Similarly, if a claim limitation under its broadest reasonable interpretation covers certain methods of organizing human activity such as sales activities (i.e. processing of the transaction), then it falls within abstract ideas.  Accordingly, the claims recite an abstract idea.  
The abstract idea is not integrated into a practical application.  As stated above, the claim recites the additional elements of processors executing instruction and memory in the recited limitations.  The elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of processing transactions), add insignificant extra-solution activity to the abstract idea (i.e. sending and receiving data), and generally link the use of the judicial exception to a particular technological environment or field of use (POS transactions) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to facilitate transactions and detect fraud.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claim is therefore directed to an abstract idea.  
               The additional elements of a processors executing instructions and memories are not sufficient to amount to significantly more than the abstract idea.  Processors, memories, and computing devices with corresponding processing, programming, and storing functions have been rendered insufficient to add significantly more to the ineligibility of a claim.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59 (2014).  Similarly, receiving and collecting data falls under mere data gathering with an insignificant application.  See MPEP 2106.05 (g) (“Insignificant Extra-Solution Activity).  Further, applying conventional communication features (i.e. sending and receiving) does not overcome the rejection in light of MPEP 2106.05 (h) (Field of Use and Technological Environment), as a computer that receives and sends information over a network is directed towards a field of use activity.  Id.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claim 19 is therefore ineligible.  

Claims 9, 14, and 20 recite video associated with transactions.  Collecting and linking video or image data is viewed as mental concepts but for the recitation of corresponding structure (i.e. a video).  See MPEP 2106.04 (a) (2) (II) (C) (providing information may be a certain method of organizing human activity); see also MPEP 2106.04 (a) (2) (III) (receiving data via devices may be mental concepts).  The abstract idea is not integrated into a practical application as the additional element of collecting and linking video data is claimed at a high level of generality and amounts to mere data gathering.  MPEP 2106.05 (f-g).  Claims 9, 14, and 20 are therefore directed to an abstract idea.  The collecting and linking of video data is not sufficient to amount to significantly more than the abstract idea as such token postsolution components have historically insufficient to denote inventive concept.  See, e.g., Flook; MPEP 2106.05 (h).  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in the respective combination the same as when separate.  Claims 9, 14, and 20 therefore lack inventive concept and are thus ineligible.  

Allowable Subject Matter
Claims 1, 3-16, and 18-20 are allowed over the prior art in view of Applicant’s amendments.  Pertinent prior art is cited in the conclusion below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sweethearting is a Theft (NPL):  discusses theft and identifying terminal/transaction type (i.e. self-checkout terminal and process) as playing a part in retail theft detection.
No Sweetheart of a Deal (NPL):  discusses average discounts that fraudulent clerks give accomplices in sweethearting practices.
Kundu et al. (20060243798):  discusses operator identities, numbers of items, and time data in detecting fraudulent activity at retailers.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644. The examiner can normally be reached 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE ELENA BRUNER/Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627